Citation Nr: 0818358	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-28 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The veteran served on active duty from October 1986 to 
September 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision, by which the RO, inter 
alia, denied entitlement to the benefit sought herein. 

In February 2008, the veteran and his spouse testified at a 
hearing before the undersigned at the RO.  At the veteran's 
request, the undersigned held the record open for 60 days in 
order to give him an opportunity to submit additional 
favorable evidence.  As of this date, no additional evidence 
has been received from the veteran or his representative.

At his February 2008 hearing, the veteran withdrew his appeal 
concerning the issue of entitlement to an initial compensable 
evaluation for service-connected hearing loss.


FINDING OF FACT

An acquired psychiatric disability did not manifest in 
service, bipolar disorder (a psychosis) was not exhibited 
within one year of service discharge, and the preponderance 
of the evidence is against the finding that the veteran's 
current bipolar disability is etiologically related to his 
active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and any psychosis (bipolar disorder) 
may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letters 
sent to the veteran in February and May 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, an 
examination and opinion were provided in July 2005.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private medical 
records specified by the veteran, and the record contains 
complete service medical records and related service 
information.  Records from the Social Security Administration 
(SSA) have also been obtained.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned and was afforded a VA medical 
examination in July 2005.  The veteran, moreover, was given 
an additional 60 days in which to submit evidence the his 
request, but he has failed to provide such evidence.  The 
record does not otherwise indicate any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Factual Background 

Toward the end of the veteran's period of service, he was 
arrested following an unfortunate incident of drunken 
misbehavior including stealing a car, driving under the 
influence of alcohol, and resisting apprehension.

Pursuant to this incident, a psychiatric examination was 
conducted in March 1995 in which the veteran denied 
significant symptoms of psychological distress and expressed 
shock at the aforementioned behavior.  The examining 
psychologist indicated that the psychological data gathered 
supported a diagnosis of a dissociative disorder not 
otherwise specified single episode with amnesia.  The final 
Axis I diagnosis was dissociative disorder not otherwise 
specified single episode with amnesia that was resolved, 
marital/financial problems, and rule out alcohol 
intoxication.  The Axis II diagnoses were narcissistic, 
histrionic, and compulsive personality traits.  

The record reflects that the veteran opted to separate from 
service in order to avoid disciplinary action.

An August 2003 private psychiatric treatment record reflects 
a diagnosis of bipolar disorder.  The report reveals that the 
veteran saw a physician two years prior who diagnosed bipolar 
disorder and prescribed appropriate psychotropic medication.  
Bipolar disorder was also diagnosed by Kaiser Permanente 
mental health practitioners in 2004.  An October 2004 
notation reflects assertions of the veteran that he was 
diagnosed with bipolar disorder a few years prior.  Records 
from the SSA establish that disability benefits were awarded 
based on a primary diagnosis of affective disorders, and that 
the date of onset of disability was August 2005.  None of 
these records contain any findings with regard to the 
veteran's active military service.  

In July 2005, the veteran underwent a VA psychiatric 
examination.  In the examination report, the examiner 
commented that she had reviewed the veteran's service 
treatment records and that she could find no evidence that he 
was treated or diagnosed with bipolar or depressive disorder 
in service.  Specific reference was made to the 
aforementioned 1995 psychiatric evaluation.  She noted that 
the evaluation yielded no evidence of clinical Axis I 
syndrome that included bipolar disorder or major depressive 
disorder.  She further observed that the veteran did not 
report manic or hypomanic episodes that led to the incident 
of arrest for car theft.  Consequently, the examiner found 
that there was "clearly no evidence" that the veteran 
suffered from bipolar disorder or depression or schizophrenia 
during active service.  She also indicated that there was no 
evidence of bipolar disorder on examination.  The diagnosis 
was of bipolar disorder in apparent remission.

Not long after, in October 2005, the veteran was detained 
involuntarily for a 72-hour initial detention following a 
domestic dispute.  A psychiatric consultation conducted 
during his detention yielded a diagnosis of bipolar disorder-
depressed.  There were again no findings made with regard to 
the veteran's military service.

At the February 2008 hearing, the veteran testified that he 
initially sought treatment for mental health issues in 1998.  
He did not have copies of treatment records despite efforts 
to secure them but indicated that he was diagnosed with 
bipolar disorder at that time.  The veteran's wife testified 
that although the veteran was experiencing emotional 
difficulties in service, he did not seek treatment for fear 
that it would negatively affect his military career.  She 
described the veteran's behavior during service and 
especially during a deployment to Japan, which was violent 
and abusive.  She further asserted that the veteran 
untruthfully denied psychiatric problems to the in-service 
psychologist who examined him in an effort to salvage his 
military career.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 


Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Discussion

The Board finds that there is no evidence of an acquired 
psychiatric disorder, to include bipolar disorder, in 
service.  As discussed above, the service treatment records 
are silent as to a diagnosis of bipolar disorder.  
Recognition is given to the fact that the veteran displayed 
aberrant behavior in 1995, which led to his decision to 
retire from active service.  However, the pertinent medical 
evidence from that period diagnosed him as having a single 
episode of a disassociatve disorder that was described as a 
"resolved."  There is also no evidence of a diagnosis of a 
psychosis, to include bipolar disorder, within one year of 
service discharge.  Again, the first post-service evidence of 
any type of psychiatric disability is not until 2003, which 
is at least eight (8) years post-service.  Indeed, even 
accepting the veteran's unsubstantiated history of being 
diagnosed as having bipolar disorder in 1998, there is still 
a three (3) year gap between service discharge and the first 
diagnosis of bipolar disorder.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

The threshold question therefore is whether there is 
sufficient medical evidence to show an etiological link 
between the veteran's current acquired psychiatric disability 
and his active service.  The Board finds that the 
preponderance of the evidence is against this aspect of the 
veteran's claim, as well.  The only competent medical opinion 
regarding the etiology of the veteran's bipolar disorder is 
that of the VA examiner, who found no evidence of bipolar or 
other acquired psychiatric disorder in service.  No competent 
evidence has been submitted to refute this opinion.  Indeed, 
the Board notes that the value of such an opinion was 
discussed during the veteran's February 2008 personal 
hearing, that the record was held open to permit him the 
opportunity to obtain an opinion that addressed the onset of 
his bipolar disorder, and that no such opinion was submitted.  
It therefore follows that any bipolar disorder diagnosed 
post-service cannot be related to service.  In the absence of 
a nexus between the currently diagnosed bipolar disorder and 
service, service connection is denied.  38 C.F.R. § 3.303.

The veteran and his wife both argue that symptoms of mental 
illness manifested in service and that the current bipolar 
disorder is linked to psychiatric problems in service.  The 
veteran and his spouse, however, are not shown to possess any 
relevant expertise, and the Board cannot rely on their 
representations regarding the origins of the veteran's 
psychiatric disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).


Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, is denied.



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


